COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-07-323-CV


IN THE MATTER OF D.J.

                                          ------------

           FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      After a bench trial, the trial court adjudicated Appellant D.J. delinquent

for committing misdemeanor assault–bodily injury and placed him on six

months’ probation. In two issues, D.J. contends that the State’s failure to

prove that the offense occurred on the date alleged in the petition requires a

reversal and acquittal and that the date on the original judgment voids the

jurisdiction of the trial court to adjudicate him. Because (1) D.J. waived any

complaints about the trial court’s jurisdiction based on his age, (2) he did not



      1
          … See T EX. R. A PP. P. 47.4.
raise the statute of limitations as a defense, and (3) the trial court has now

entered a nunc pro tunc judgment of delinquency, we affirm the trial court’s

nunc pro tunc judgment of delinquency.

      In its first amended petition, filed in July 2007, the State alleged that

      on or about the 25th day of April 2007, in the County of Tarrant
      and State of Texas, [D.J.] did then and there intentionally or
      knowingly, while in the course of committing theft of property and
      with intent to obtain and maintain control of said property, cause
      bodily injury to [the complainant] by striking him with his hands and
      fist.

The State also alleged that D.J. was eleven years old at the time of filing and

that his date of birth was November 7, 1995.

      At trial in August 2007, the trial judge stated to D.J. in open court after

the announcements of ready,

      Now, according to the pleadings, you’re charged with engaging in
      delinquent conduct — it looks like a robbery charge — where it’s
      alleged that on or about . . . the 25th day of April of this year, in
      Tarrant County, Texas, that while in the course of committing theft
      of property and with the intent to either obtain or maintain control
      of the property, that caused bodily injury to [the complainant] by
      striking him with your hands or fists.

After this statement but before testimony began, the State and D.J. stipulated

that his date of birth was November 7, 1995 and that he was eleven years old

at trial. While attorneys for both sides referenced April 25, neither attorney

expressly voiced “2007" in questioning the witnesses, and none of the


                                       2
witnesses expressly testified that the offense occurred in April 2007.

      In the original judgment of delinquency, the trial court found that D.J. had

the same date of birth (November 7, 1995) as that alleged and stipulated to and

that he was ten years of age or older and under seventeen years of age but also

found that the date of the offense was April 25, 2004. In the nunc pro tunc

judgment of delinquency, the trial court changed the date of the offense to April

25, 2007.

      In his first issue, D.J. contends that the State’s failure to prove that the

offense occurred on the date alleged, April 25, 2007, requires a reversal and

acquittal. To the extent that D.J. is complaining that the State did not prove

that the offense occurred when he was at least ten years old, an objection to

the trial court’s jurisdiction based on the child’s age must be raised at trial or

else is waived.2 D.J. did not object to the missing proof about the date of the

offense at trial. He has therefore presented nothing for our review.

      To the extent that D.J. is complaining that the State failed to prove an

element of the offense by failing to prove the date of occurrence, it has long




      2
      … T EX. F AM. C ODE A NN. § 51.042 (Vernon 2002); In re S.C., 229 S.W.3d
837, 840 (Tex. App.—Texarkana 2007, pet. denied); In re T.A.W., 234 S.W.3d
704, 705 (Tex. App.—Houston [14th Dist.] 2007, pet. denied); In re E.D.C., 88
S.W.3d 789, 793 (Tex. App.—El Paso 2002, no pet.).

                                        3
been the law that time is not generally a material element of an offense. 3 The

State does not have to allege a specific date in the indictment.4          When an

indictment alleges that some relevant event transpired “on or about” a certain

date, the defendant is put on notice to prepare for proof that the event

happened at any time within the statutory period of limitations for the charged

offense.5 D.J. did not raise a limitations defense or otherwise place the timing

of the offense at issue below. Consequently, we overrule D.J.’s first issue.

      In his second issue, D.J. contends that the date on the judgment voids

the trial court’s jurisdiction to adjudicate him. The trial court corrected the error

in the original judgment by issuing the April 2008 nunc pro tunc judgment of

delinquency.     For this reason and those discussed above, we also overrule

D.J.’s second issue.

      Having overruled both of D.J.’s issues, we affirm the trial court’s nunc

pro tunc judgment of delinquency.




                                                    PER CURIAM

PANEL F: DAUPHINOT, HOLMAN, and GARDNER, JJ.




      3
          … Garcia v. State, 981 S.W.2d 683, 686 (Tex. Crim. App. 1998).
      4
          … Sledge v. State, 953 S.W.2d 253, 255 (Tex. Crim. App. 1997).
      5
          … Thomas v. State, 753 S.W.2d 688, 693 (Tex. Crim. App. 1988).

                                         4
DELIVERED: June 5, 2008




                          5